Exhibit 10.3
OPTION AGREEMENT
     This OPTION AGREEMENT (this “Agreement”) is made as of the 15th day of
July, 2009, by and among Seminole Energy Services, LLC, an Oklahoma limited
liability company (“SES”), NGAS Gathering, LLC, a Kentucky limited liability
company (“NGL”), Daugherty Petroleum, Inc., a Kentucky corporation (“DPI”), and
NGAS Gathering II, LLC, a Kentucky limited liability company wholly owned by DPI
(“New NGAS Gathering”). SES, NGL, DPI and New NGAS Gathering are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”
Other capitalized terms used herein and not defined below shall have the
respective meanings set for the in the Purchase Agreement (as hereinafter
defined).
RECITALS
     WHEREAS, the Parties entered into that certain Asset Purchase Agreement
dated as of May 11, 2009, as amended by that certain First Amendment to Asset
Purchase Agreement (“First Amendment”) dated the date hereof (as further
amended, modified and supplemented, the “Purchase Agreement”), relating to
various gathering systems owned by NGL and DPI in Kentucky, Tennessee and
Virginia, together with related assets, as furthered described in the Purchase
Agreement (collectively, the “Gathering Assets”).
     WHEREAS, pursuant to the terms of the Purchase Agreement, NGL and DPI have
(i) sold and conveyed an undivided 50% interest in the Gathering System to
Seminole Gas Company, L.L.C., an Oklahoma limited liability company wholly owned
by SES (“SGC”) and (ii) contributed the remaining undivided 50% interest in the
Gathering System to New NGAS Gathering.
     WHEREAS, in accordance with the Purchase Agreement and as partial
consideration for the transactions contemplated thereby, NGL, DPI and New NGAS
Gathering agreed that at the closing of the transactions contemplated by the
Purchase Agreement (the “APA Closing”) such parties would grant options to SES,
and SES agreed to accept the options, to either (i) purchase 100% of the equity
interests of, in and to New NGAS Gathering or (ii) purchase the 50% undivided
interest in the Gathering System held by New NGAS Gathering.
     WHEREAS, as part of the modifications to the Purchase Agreement provided in
the First Amendment, the Parties and SGC have agreed, with the consent of SES,
to set forth the terms and conditions of such options in this Agreement rather
than in the Purchase Agreement or the exhibits or schedules thereto.
     NOW, THEREFORE, FOR AND IN CONSIDERATION of the sum of Ten Dollars
($10.00), the premises, mutual covenants, representations, warranties,
conditions and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:
     1. Definitions. Where used herein, except where the context otherwise
requires, the following terms shall be defined as set forth below. Other
capitalized terms used herein and not defined below have the respective meaning
set forth in the Purchase Agreement.
     ”NGAS Option Assets” means and includes all real, personal and mixed
property interests of New NGAS Gathering of any kind whatsoever, including,
without limitation, the Retained Gathering Assets (as defined in the Purchase
Agreement).
     ”NGAS Option Equity Interests” means 100% of all of the limited liability
company interests, membership interests or any other equity interests in New
NGAS Gathering.
     ”NGAS Option Period” shall have the meaning set forth in Section 2 hereof.
     ”NGAS Options Price” shall have the meaning set forth in Section 2 hereof.
     ”NGAS Option Promissory Note” means the promissory note of SES in
substantially the form of Exhibit A attached hereto.
     ”NGAS Qualified Offering” means either (1) a private placement of shares of
NRI common stock in reliance on Reg. D under the Securities Act, (2) a
registered direct “best efforts” placement of shares of NRI common stock under
the NGAS Shelf or (3) a firm commitment underwritten public offering of the
shares of common stock of NRI, which (A) is consummated no later than 5:00 p.m.
Tulsa, Oklahoma time on the second Business Day before the expiration of the
NGAS Option Period, (B) is conducted in

1



--------------------------------------------------------------------------------



 



accordance with applicable Law, including the Securities Act and the applicable
Nasdaq listing standards, and (C) provides NRI with net cash proceeds of not
less than US $5,000,000.
     ”NNG LLC Agreement” shall mean the limited liability company agreement,
operating agreement, or applicable governing document and agreement for New NGAS
Gathering dated as of the date hereof, as amended and as the same may be amended
in accordance with the terms thereof and the other Transaction Documents.
     ”NRI Shelf” means registration statement on Form S-3 (File No. 333-144417)
filed by NRI with the Securities and Exchange Commission to register up to an
aggregate of $100,000,000 of its equity or debt securities for sale from time to
time was declared effective on November 7, 2007.
     ”NRI” means NGAS Resources, Inc., a British Columbian corporation, and the
ultimate parent company of Sellers and New NGAS Gathering.
     ”Securities Act” means the Securities Act of 1933, as amended, supplemented
or restated from time to time, and any successor statute.
     2. Option. For the period commencing on the date of this Agreement and
ending at 5:00 p.m. Tulsa, Oklahoma time on January 15, 2010 (the “NGAS Option
Period”):
     (a) DPI hereby grants to SES the exclusive, irrevocable, and continuing
right and option (the “NGAS Equity Option”) to purchase all of the NGAS Option
Equity Interests, free and clear of all Liens other than any lien or encumbrance
arising under the NNG LLC Agreement or restrictions on transfer under applicable
securities laws), in accordance with the other terms and provisions hereof; and
     (b) New NGAS Gathering hereby grants to SES the exclusive and irrevocable
and continuing right and option (the “NGAS Assets Option”) to purchase all of
the NGAS Option Assets, free and clear of all Liens (other than Permitted
Encumbrances) in accordance with the other terms and provisions hereof.
     The purchase price (the “NGAS Option Price”) for either the NGAS Equity
Option or the NGAS Asset Option (collectively referred to herein as the “NGAS
Options” and, individually as an “NGAS Option”) shall be paid in the forms
specified in Section 3 and otherwise in accordance with Section 6 in an amount
equal to TWENTY-TWO MILLION DOLLARS (US$22,000,000), minus the sum of (A) the
third-party costs incurred by SES to remove and obtain a full and final release
of any Liens on the NGAS Option Equity Interests or NGAS Option Assets (other
than Permitted Encumbrances) or to remove and obtain a full and final release of
any guaranties issued or agreed to by New NGAS Gathering, and (B) any Tax or
expenses attributable to New NGAS Gathering or the NGAS Option Assets, insofar
as they relate to periods prior to the closing of the NGAS Option, for which SES
(or New NGAS Gathering after such closing) will be liable (and SES agrees to
timely pay the amounts deducted pursuant to this sub-clause (b) to the
governmental body or other party or parties entitled to such payment when due,
but in no event shall SES be obligated to pay an aggregate amount in excess of
the amount credited against the NGAS Option Price).
     3. Forms of Payment of NGAS Option Price. The NGAS Option Price shall be
payable as follows: (1) $7,500,000 by wire transfer to a designated account of
DPI at KeyBank National Association, to be applied as a partial repayment of
outstanding borrowings under the NGAS Credit Agreement; and (2) the remainder in
the form of the NGAS Option Promissory Note, payable to the order if DPI, as
described in Section 7 below.
     4. Exercise of the NGAS Options. If SES elects to exercise an NGAS Option,
it shall give written notice thereof (the “NGAS Option Election Notice”) at any
time prior to the expiration of the NGAS Option Period to DPI and New NGAS
Gathering, specifying whether its election covers the NGAS Option Equity
Interests (“NGAS Equity Option”) or the NGAS Option Assets (“NGAS Assets
Option”).
     5. Put Option. Subject to the provisions of Section 5.1(b) of the Purchase
Agreement, if an NGAS Qualified Offering is consummated at any time prior to the
expiration of the NGAS Option Period and any Required Consents not obtained
prior to Closing have been obtained within sixty days after the Closing under
the Purchase Agreement, and are in full force and effect, DPI, upon written
notice to SES (“Put Notice”), shall have the irrevocable right to require that
SES purchase the NGAS Option Equity Interests for the NGAS Option Price, in
accordance with the terms hereof, subject, however, to all of the other
applicable conditions and covenants set forth herein. NRI intends to consummate
an NGAS Qualified Offering prior to the end of the NGAS Option Period.
     6. Conditions. Notwithstanding anything stated herein to the contrary, and
notwithstanding delivery of an NGAS Option Election Notice by SES or delivery of
a Put Notice by DPI, the Parties shall have no obligation to, nor any liability
for refusing to, close and consummate the transactions contemplated by this
Agreement unless

2



--------------------------------------------------------------------------------



 



the following conditions are satisfied, and New NGAS Gathering and DPI, at their
sole cost and expense, shall use their respective best efforts to cause such
conditions to be satisfied as promptly as possible after the NGAS Option
Election Notice is delivered to DPI and New NGAS Gathering or the Put Notice is
furnished to SES, as the case may be:
     (a) If the NGAS Equity Option is exercised, DPI shall properly execute and
deliver to Buyer, at the closing of the exercise of the NGAS Equity Option, two
(2) original copies of the Assignment of NGAS Equity Option Interests, dated as
of the date thereof, in substantially the form attached hereto as Exhibit B (the
“NNG Equity Assignment”), providing for the assignment and conveyance to SES of
all of the NGAS Option Equity Interests, free and clear of all Liens;
     (b) DPI and New NGAS Gathering shall have delivered to SES, at Sellers’
sole cost and expense, release documentation, in form and substance satisfactory
to SES, sufficient to establish clear, marketable and unencumbered title to the
NGAS Option Assets, free of all Liens (other than Permitted Encumbrances)
including the release of any and all liens or collateral assignments created
under the NGAS Credit Agreement;
     (c) At Seller’s sole cost and expense, Sellers shall cause Keybank National
Association, as administrative agent for the lenders under the NGAS Credit
Agreement (and any other lenders under the NGAS Credit Agreement) to properly
execute, have notarized and deliver to SES, two (2) original copies of the
Release of Liens and Pledge, in substantially the form attached hereto as
Exhibit C (the “Equity Releases”), fully releasing all security interests,
Liens, claims, guaranties or encumbrances of any kind whatsoever that Keybank
National Association (and any other lenders under the NGAS Credit Agreement) may
have regarding the NGAS Option Equity Interests, New NGAS Gathering, any of the
NGAS Option Assets or any of the Ancillary Agreements and consenting to the
closing of the exercise of an NGAS Option, and with regard to the NGAS Equity
Option, no Liens (other than Permitted Encumbrances) shall remain in effect on
any of the NGAS Option Equity Interests, the NGAS Option Assets (other than
pursuant to the NGAS Mortgages) or any of the Ancillary Agreements all of which
shall be fully released at Sellers’ sole cost and expense upon closing and
consummation of the exercise of the NGAS Equity Option;
     (d) with regard to NGAS Assets Option, subject to the payment of the NGAS
Option Price in accordance with Section 7, the NGAS Option Assets shall be
conveyed to SES (or its designated Affiliate), at the closing and consummation
of the exercise of the NGAS Assets, free and clear of any and all Liens (other
than Permitted Encumbrances) under such forms of conveyance substantially the
same as the Bill of Sale;
     (e) all consents and approvals of any Person required or necessary to close
and consummate the exercise of the NGAS Option and the related actions
contemplated in this Section 6 shall have been obtained at Sellers’ sole cost
and expense;
     (f) all covenants and agreements of New NGAS Gathering and DPI to be
performed at or prior to the closing of the exercise of an NGAS Option shall
have been fully performed and satisfied;
     (g) with regard to NGAS Equity Option, New NGAS Gathering shall have
delivered to SES property executed instruments providing for the resignation of
all officers, directors and managers of New NGAS Gathering, effective as of the
closing date of the exercise of the NGAS Equity Option;
     (h) New NGAS Gathering shall have delivered to SES property executed
instruments providing for the termination and cancellation of any powers of
attorney, agency agreements, or similar arrangements granted by New NGAS
Gathering;
     (i) New NGAS Gathering shall continue to have no employees;
     (j) all representations and warranties set forth in Article 3 to the
Purchase Agreement with regard to New NGAS Gathering and the NGAS Options Assets
shall be deemed made and shall be true and correct, in all material respects, as
of the date of the closing and consummation of the exercise of an NGAS Option,
and all covenants and agreements to be performed by NGL, DPI or New NGAS
Gathering on or before the closing and consummation of the exercise of an NGAS
Option shall have been fully performed, in all material respects;
     (k) SES shall have obtained all necessary approvals sufficient for SES to
close the exercise of an NGAS Option (whether pursuant to exercise by SES
hereunder or pursuant to exercise by DPI of its put option in accordance with
Section 5); and

3



--------------------------------------------------------------------------------



 



     (l) the Parties shall have closed and consummated the transactions
contemplated in the Purchase Agreement, including the satisfaction or waiver of
all conditions thereunder or therein; and all of the conditions precedent to the
Buyer’s obligations to close and consummate the transactions under the Purchase
Agreement will continue to be satisfied in all material respects as specified
thereunder.
     7. Payment of the NGAS Option Price. The NGAS Option Price shall be paid in
the manner described in Section 3. At the closing and consummation of any
exercise of the NGAS Assets Option, SES shall issue the NGAS Option Promissory
Note to New NGAS Gathering, and the NGAS Option Promissory Note shall expressly
permit its assignment to DPI and by DPI to the Administrative Agent, as
collateral security for the Obligations (as defined in the NGAS Credit
Agreement), without the consent of the SES. At the closing and consummation of
any exercise of the NGAS Equity Option, SES shall issue the NGAS Option
Promissory Note to DPI, and DPI shall endorse the same to evidence its agreement
to the offset provisions included therein, and the NGAS Option Promissory Note
shall expressly permit its assignment to the Administrative Agent, as collateral
security for the Obligations (as defined in the NGAS Credit Agreement), without
the consent of the SES, so long as prior to effectiveness of any such
assignment, DPI provides written notice to SES.
     8. Closing; Post-Closing Operations. Subject to satisfaction of the
conditions set forth in this Agreement, the closing and consummation of the
exercise of an NGAS Options shall occur within thirty (30) days following either
SES’s exercise of the applicable NGAS Option, or within thirty (30) days
following receipt of the Put Notice, as the case may be. If SES exercises an
NGAS Option or DPI properly and timely delivers the Put Notice, and SES closes
the purchase of either the NGAS Option Assets or the NGAS Option Equity
Interests, as the case may be, then SES shall retain its Operating and
Maintenance Agreement with DPI, if still in force and effect as of the date of
the closing of the exercise of an NGAS Option.
     9. Termination; Effect of Termination. In the event of any termination of
the Purchase Agreement as provided in Section 10.1 thereunder, this Agreement
shall forthwith be of no further force and effect and there shall be no
liability hereunder on the part of any Party hereto except as set forth in the
Purchase Agreement.
     10. Representations and Warranties; Certain Amendments to Purchase
Agreement; Negative Covenants.
     (a) Representations and Warranties; Certain Amendments to Indemnities. New
NGAS Gathering and DPI shall be deemed to have made to SES the representations
and warranties in Article 3 of the Purchase Agreement with regard to New NGAS
Gathering and the NGAS Option Assets hereto as the date of the closing and
consummation of the applicable NGAS Option, which shall survive such closing,
subject to the limitations (other than the Deductible) set forth in Article 8 of
the Purchase Agreement; provided, however, that upon the closing of the NGAS
Option, the indemnities shall also be deemed to apply and additionally extended
to SES with regard to the representations, warranties and covenants relating to
New NGAS Gathering, the NGAS Option Assets and the NGAS Option Equity Interests,
and the Maximum Indemnity Amount (set forth in Section 8.4 of the Purchase
Agreement) shall automatically be amended and increased to an aggregate of
$50,000,000, and the survival periods relative to the representations,
warranties and covenants (including, without limitation indemnities) relating to
New NGAS Gathering, the NGAS Option Assets and the NGAS Option Equity Interests
shall be extended for an additional period beyond the survival period stated in
Section 8.1 of the Purchase Agreement, which additional period shall be equal to
the number of days between the date hereof and the date of the closing of the
exercise of an NGAS Option.
     (b) Negative Covenants. From and after the date of the Purchase Agreement
and continuing until the first to occur of (A) the termination of the NGAS
Option Period if prior to such termination SES has not elected to exercise
either of the NGAS Options and DPI has not delivered the Put Notice to SES, and
(B) the closing and consummation of either NGAS Option (whether by exercise by
SES or in connection with Put Notice from DPI) in accordance with the terms
hereof, neither DPI nor New NGAS Gathering shall, nor shall either of them
permit, directly or indirectly, do or agree to do any of the following, except
to the extent provided in the Governing Documents of New NGAS Gathering or in
any of the other Transaction Documents, without the prior written consent of
SES, which shall not be unreasonably withheld or delayed:
     (i) amend or otherwise change any of New NGAS Gathering’s Governing
Documents;
     (ii) issue, sell, pledge, dispose of, grant, encumber or authorize the
issuance, sale, pledge, disposition, grant or encumbrance of any limited
liability company interests,

4



--------------------------------------------------------------------------------



 



membership interests, or other equity interests, (including, without limitation,
the NGAS Option Equity Interests) or make any grants under options, warrants, or
similar rights to issue any limited liability company interests, membership
interests, or other equity interests;
     (iii) declare, set aside, make or pay any dividend or other distribution,
other than distributions of cash prior to the exercise of the NGAS Equity
Option;
     (iv) reclassify, combine, split, subdivide or redeem, purchase or otherwise
acquire, directly or indirectly, any of its any limited liability company
interests, membership interests, or other equity interests;
     (v) acquire or dispose of (including by merger, consolidation or
acquisition or disposition of equity securities or assets) any equity securities
in any Person, or any division or business thereof, and any other acquisition or
disposition of assets;
     (vi) incur (or Guaranty) any indebtedness, or pledge or mortgage any of its
assets or otherwise (including, without limitation, the Retained Gathering
Assets or other NGAS Option Assets);
     (vii) cause or permit any liens, security interests, pledges or other
encumbrance to exist against any of the assets of New NGAS Gathering (including,
without limitation, the Retained Gathering Assets, or other rights, titles or
interests of New NGAS Gathering);
     (viii) materially delay or postpone the payment of accounts payable and
other liabilities or materially accelerate the payment of receivables, in each
such case, other than in the ordinary course of business;
     (ix) allow New NGAS Gathering to make any loans, guaranties or advances to
any Person;
     (x) allow New NGAS Gathering to commit to make or make capital expenditures
or the acquisition or construction of fixed assets in excess of the amounts in
respect of such period expressly permitted under the Joint Ownership Agreement;
     (xi) allow New NGAS Gathering to amend or terminate early any contract,
agreement or commitment or enter into any agreement or arrangement, other than
as expressly permitted under the Joint Ownership Agreement;
     (xii) allow New NGAS Gathering to hire or engage any employees, or grant
any severance or termination pay to, or enter into any employment or severance
agreement with, any director, officer or employee;
     (xiii) allow New NGAS Gathering to establish, adopt, enter into or amend
any collective bargaining agreement or employee benefit or welfare plan;
     (xiv) allow New NGAS Gathering to take any material action with respect to
accounting policies or procedures except to the extent required by GAAP;
     (xv) allow New NGAS Gathering to make, change or revoke any material Tax
election, settle or compromise any material Tax claim or liability with respect
to Taxes or change any material method of accounting for Tax purposes;
     (xvi) allow New NGAS Gathering to pay, discharge or satisfy any claim,
liability or obligation (absolute, accrued, asserted or unasserted, contingent
or otherwise) in excess of $100,000; or
     (xvii) agree, whether in writing or otherwise, to do any of the foregoing.
     11 Memorandum of NGAS Options. DPI, New NGAS Gathering and SES shall
execute and deliver a Memorandum of Options and Agreements (the “MOA”),
acknowledging, among other things, that such Parties have entered into this
Agreement, which contains these NGAS Options and the covenants relating to the
Retained Gathering Assets and the other NGAS Option Assets. The MOA shall also
acknowledge the intent that the obligations, commitments and dedications set
forth herein be deemed covenants running with the land, binding upon

5



--------------------------------------------------------------------------------



 



any transferee of an interest of New NGAS Gathering in any of the Retained
Gathering Assets or NGAS Option Assets; and the MOA shall be filed of record in
each County in which any of such assets are located.
     12. Amendment. No modification or amendment of this Agreement shall be
effective unless such modification or amendment shall be set forth in writing
and executed by all of the Parties hereto.
     13 Waivers. The failure of any Party to exercise any of its rights under
this Agreement shall in no way constitute a waiver of those rights, nor shall
such failure excuse the other Parties from any of its obligations under this
Agreement.
     14. Notices and Termination. All notices, requests, demands or other
communications required or permitted under this Agreement shall be in writing
and shall be delivered personally (including by courier), sent by facsimile
transmission or sent by certified, registered or express mail, postage prepaid.
Any such notice shall be deemed given when so delivered personally, or if sent
by facsimile transmission, when transmitted, or, if mailed, two business days (a
business day being any day as which commercial banks are open in Tulsa,
Oklahoma, other than Saturday and Sunday), after the date of deposit in the
United States mail, and addressed as set forth below or to such other Person or
address as each Party may from time to time designate by notice to the other
Party:

  (a)   If to NGL, DPI or New NGAS Gathering, to:         Daugherty Petroleum,
Inc.
120 Prosperous Place, Suite 201
Lexington, Kentucky 40509
Attention: William G. Barr III

  (b)   If to SES, to:         Seminole Energy Services, LLC
1323 E. 71st Street
Suite 300
Tulsa, Oklahoma
Attention: Alex Goldberg

     A Party may from time to time change its address or designees for
notification purposes by giving the other Party prior notice in the manner
specified above of the new address or the new designee and the subsequent date
upon which the change shall be effective.
     15. Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by applicable law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect to the maximum extent permitted by applicable
law.
     16. Entire Agreement. This Agreement (and all exhibits hereto) constitutes
the entire agreement between the Parties hereto with regard to the subject
matter hereof and supersedes all prior agreements, promises, correspondence,
discussions, representations and understandings, except those expressly set
forth herein.
     17. Third Parties. This Agreement shall not be construed to confer any
benefit on any third party not a party to this Agreement nor shall it provide
any rights to such third party to enforce its provisions.
     18. Binding. This Agreement shall extend to and be binding upon the Parties
hereto or their respective successors and permitted assigns.
     19. Further Assurances. Each Party shall, at the request of any other
Party, at any time and from time to time following the date of Closing promptly
execute and deliver, or cause to be executed and delivered, to such requesting
Party all such further instruments and take all such further actions as may be
reasonably necessary or appropriate to consummate the transactions contemplated
herein.
     20. Counterparts. This Agreement may be executed in multiple counterparts
(including, without limitation, faxed and electronic counterparts), each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
     21. Rules of Construction Additional Definitions.
     (a) All section, titles or captions contained in this Agreement or in any
Schedule or Exhibit annexed hereto or referred to herein, are for convenience
only, shall not be deemed a part of this Agreement and shall not affect the
meaning or interpretation of this Agreement.

6



--------------------------------------------------------------------------------



 



     (b) The Parties hereto represent that in the negotiation and drafting of
this Agreement they have been represented by and relied upon the advice of
counsel of their choice. The Parties affirm that their counsel have had a
substantial role in the drafting and negotiation of this Agreement and,
therefore, the rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement or any Schedule or Exhibit attached hereto.
     (c) As used in this Agreement “Affiliate” “or “Affiliated “ means with
respect to any person or entity, another person or entity directly or indirectly
controlling, controlled by or under common control of such person or entity.
     22. Relationship of the Parties: Nothing in this Agreement is intended to
imply or create a partnership, joint venture, agency, or similar association or
relationship among the parties.
     IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each
of the Parties as of the date first above written.

            NGAS GATHERING, LLC
      By:   DAUGHERTY PETROLEUM, INC.
its Sole Member               By:   /s/ William G. Barr III         William G.
Barr III,        Chief Executive Officer          DAUGHERTY PETROLEUM, INC.
      By:   ./s/ William G. Barr III         William G. Barr III,        Chief
Executive Officer          NGAS GATHERING II, LLC
      By:   ./s/ William G. Barr III         William G. Barr III,        Chief
Executive Officer          SEMINOLE ENERGY SERVICES, LLC
      By:   /s/ Robert B. Rosene, Jr.         Robert B. Rosene, Jr.,       
President     

7